MEMORANDUM OPINION
                                       No. 04-11-00466-CR

                                     Vanessa A. ESTRADA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR2344
                         Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: August 10, 2011

DISMISSED FOR LACK OF JURISDICTION

           On June 22, 2009, appellant Vanessa A. Estrada was convicted of possession of a

controlled substance and was sentenced to three years deferred adjudication community

supervision and a fine of $1500.00. Thereafter, the State filed a motion to revoke appellant’s

community supervision, and on May 13, 2011, the trial court modified the terms of appellant’s

community supervision. On June 28, 2011, appellant filed a notice of appeal, seeking to appeal

the trial court’s order modifying the conditions of her community supervision.
                                                                                     04-11-00466-CR


       Modification of community supervision is not appealable at the time of modification. A

defendant may appeal the judgment at the time she is placed on community supervision. TEX.

CODE CRIM. PROC. ANN. art. 42.12, § 23(b). Here, appellant did not timely appeal from the

judgment placing her on community supervision. A defendant may also appeal her revocation of

community supervision when she is notified of the decision to revoke and “is called on” to serve

a sentence in jail or in the institutional division of the Texas Department of Criminal Justice. Id.

Here, appellant’s community supervision has not been revoked. Appellant, however, cannot

appeal from a trial court order modifying the terms of her community supervision. See Basaldua

v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Noting that we did not have jurisdiction over

this appeal, we ordered appellant to show cause why this appeal should not be dismissed for lack

of jurisdiction. No response was filed. We dismiss this appeal for lack of jurisdiction.

                                                             PER CURIAM



DO NOT PUBLISH




                                                -2-